NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
MARISA E. DIGGS,
Petitioner,
v. .
DEPARTMEN'I‘ OF HOUSING AND URBAN
DEVELOPMENT, -
Respondent.
2010-3193
Petition for review of the Merit Syste1ns Protection
Board in case n0. DC0752090594-I-1.
ON MOTION
ORDER
Marisa E. Diggs moves for leave to proceed in forma
pauperis.
Upon consideration thereof
IT IS ORDERED THATZ
The motion is granted

DIGGS V. HUD
FoR THE CoURT
gm 2 9 mo /S/ Jan H0rba1y
Date
cc: MariSa E. Diggs
S
Matthew H. S01oms0n, Esq.
Jar1 Horbaly
C1erk
F
¢0
ib
22
331
l'loj
emg
fgs
PEALS FOR
C|RCU|T
0CT 20 2010
JAN HORBAL¥
0 CLERK